DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/21 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or 
The Examiner is not clear what the phrase: “removing one or more primary components of a total ankle replacement implant coupled to the first bone” means.  Does the Applicant’s representative is trying to say that prior of resecting the first bone the surgeon has to remove a previously installed implant for the purpose of installing a revision/new implant joint?  Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, and 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katrana et al US Patent Pub. 2011/0230972A1.
Katrana et al a surgical plate (130), comprising: a body (the full length of the plate) extending between a first planar surface and a second planar surface (se Fig. 13A). The body including at least one protrusion (139) projecting outwardly from the second planar surface through at least one fastener hole (133) that communicates between the first planar surface to the second planar surface to engage a first bone while being oriented at an angle relative to the second planar surface (the angle can be interpreted 
The implant is capable of being attached or being in contact to a talus, a tibia and navicular bone.

    PNG
    media_image1.png
    702
    888
    media_image1.png
    Greyscale

	Regarding claims 4, 9, 17, the variable angle fastener hole has been given weight, however, the Applicant representative must add structural limitations in order to define what is the variable angle hole. 
	Regarding claim 19, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the bearing element as disclosed in paragraph 0037 by adding one or more pegs extending from an opposing surface of the bearing element.  It is well known in the art to have pegs and the bone-contacting surface in order to create a strong attachment between the bone and the implant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        3/18/22